Title: From Thomas Jefferson to William Short, 20 July 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir 
                     
                     Washington July 20. 08.
                  
                  I have put off writing to you to the last moment, and must therefore be short as I am just setting out for Monticello. yours of the 15th. is recieved. we fix your departure by the next vessel we send which will be in about 6. weeks. it will not be necessary for you to visit this place as mr Madison leaves it on Saturday. we highly approve the idea of calling your secretary our messenger & your taking your passage as a private man. but we can recommend no one to you, not knowing any one. Lewis is worthy of it, but he cannot be spared & he is a Virginian. the salary is the same as formerly. mr Madison will lay down rules for your charges. the mission is, in the first instance considered as special, to remain till peace if the Senate approves. whether it may be permanent afterwards is not decided. in great haste I must place here my salutations & assurances of constant affection.
                  
                     Th: Jefferson 
                     
                  
               